 

Where Food Comes From, Inc. 10-Q [wfcf-10q_063018.htm]

 

EXHIBIT 10.1

 

 



ASSET PURCHASE AGREEMENT

THIS AGREEMENT, is made and entered into as of the fifteenth day of May, 2018,
by and among Sow Organic, LLC, a Mississippi limited liability company
(“Seller”); and Crosstek Solutions, LLC a Mississippi limited liability company
(“Crosstek”), and Uptrend Technologies, Inc. a California corporation
(“Uptrend”); and Brandon Orther, a resident of California, (“Uptrend
Principal”); and Delta Engineering Solutions, LLC (“Crosstek Principal”); and
Seth Broadfoot, Matthew F. Bell and Lydia Henshaw (collectively “Delta
Principals”) (collectively Uptrend, Uptrend Principal, Crosstek, Crosstek
Principals and Delta Principals are “Seller Principals”); and Where Food Comes
From, Inc., a Colorado corporation (“Buyer”). Seller and Seller Principals are
referred to collectively as “Seller Parties” and singularly as a “Seller Party”.

Preliminary Statement

Seller is engaged in the business of manufacturing, licensing, and distributing
a computer program named “Sow Organic” and related products and services to
customers across the United States of America (collectively the “Business”).
Seller desires to sell, and Buyer desires to purchase, all assets of Seller used
in the conduct of the Business.

Seller Principals Crosstek and Uptrend are the holders of record and
beneficially of all of the outstanding membership interests of Seller and will
benefit directly and indirectly from the transactions contemplated herein.
Crosstek owns a 92.083% interest in Seller, and Uptrend owns a 7.9167% interest
in Seller. Uptrend Principal, Brandon Orther, owns 100% of Uptrend. Crosstek
Principal, Delta Engineering Solutions, LLC, owns 100% of Crosstek. Delta
Principals, Seth Broadfoot, Matthew F. Bell and Lydia Henshaw, respectively own
57%, 25% and 18% of Crosstek Principal.

A table of certain capitalized defined terms used in this Agreement is attached
as a convenience.



NOW, THEREFORE, in consideration of the premises hereof, the mutual covenants
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and subject to the
terms and conditions and exceptions set forth below, the parties hereto agree as
follows:

Statement of Agreement

1.Sale of Assets.

 

1.1

Transfer of Assets. At the Closing, for the consideration herein provided,
Seller shall convey, transfer, assign and deliver to Buyer, and Buyer shall
purchase and accept from Seller, all of Seller’s right, title and interest in
and to substantially all assets and rights of Seller, including the following
assets (collectively the “Assets”):



1.1.1

All of Seller’s accounts receivable, which are less than 90 days old at the time
of Closing (the “Accounts”), as described in Schedule 1.1.1.

1.1.2

All of Seller’s customer contracts, customer orders, and RFPs (collectively the
“Customer Contracts”), including the customer contracts described in Schedule
1.1.2.



   

 

 

1.1.3

All of Seller’s licenses of intellectual property rights, repair and service
contracts, warranty rights and operating agreements (collectively the “Operating
Contracts”), including those items described in Schedule 1.1.3.

1.1.4

All of any Seller Party’s, to the extent it relates to the “Sow Organic”
software, and all of Seller’s know how, product and service research, technical
data and documents, processes, computer software, patents, patents pending,
patent applications, trade secrets, trademarks, service marks, domain names,
websites, and trade names (including “Sow Organic” and derivations thereof), and
the benefit of all licenses for same which are used but not owned by Seller,
(collectively the “Intellectual Property”), including those items described in
Schedule 1.1.4.

1.1.5

All of Seller’s customer lists, market and customer information, customer
records, advertising contracts and rights, and marketing materials, post office
boxes, yellow pages advertisements, telephone numbers, domain addresses,
websites, and similar rights (collectively the “Marketing Materials”), including
those items described in Schedule 1.1.5.



1.1.6

All of Seller’s permits, licenses, franchises, authorizations, and rights
granted by governmental agencies (collectively the “Permits”), including those
items described in Schedule 1.1.6.



1.1.7

 Every other asset (whether tangible, intangible, personal, real, or mixed
property, or interests therein) of Seller used or useful in the Business or in
connection with any portion of the Business, including sales and promotional
materials; general business records and data; market research; licenses and
permits; operations and other manuals; training materials; prepaid expenses;
unemployment compensation and other reserves; contract or commitment rights; and
the benefit of all rights, claims, arrangements, and agreements of Seller
relating to the assets and properties to be transferred hereunder.



1.1.8

All of Seller’s and any Seller Party’s interest in the “Sow Organic” software,
including any and all source code, source code listings, source files, design
details, algorithms, processes, flow charts, formulas, and related material that
enable the “Sow Organic” software to be produced, created, or compiled, and
further including relevant items described in Schedule 1.1.8.

1.2

Excluded Assets. Anything contained in this Agreement to the contrary
notwithstanding, the Parties acknowledge and agree that Seller Parties will not
sell, assign, or convey to Buyer, and Buyer will not acquire, any right, title,
or interest whatsoever in or to, or obligation for, any of the assets or
property of Seller Parties described in Schedule 1.2 (collectively “Excluded
Assets”). The term “Assets” as used herein shall not include the Excluded
Assets. Buyer shall not be the insurer of the safety or condition of the
Excluded Assets after Closing; and Seller Parties shall retain the risk of loss
with respect to any Excluded Assets after Closing.

1.3

Assumed Contracts. Seller shall assign, and Buyer shall assume, Seller’s
purchase orders and contracts listed in Schedule 1.3 (collectively the “Assumed
Contracts”); provided however, that anything contained in this Agreement to the
contrary notwithstanding, Buyer shall: (a) assume only obligations maturing
after Closing under or with respect to the Assumed Contracts requiring Buyer to
furnish goods, services, or other non-cash benefits to another party after
Closing or to pay for goods, services, or other non-cash benefits that another
party will furnish to Buyer after Closing; and (b) not be obligated to accept
the assignment of customer order contract rights, and supplier or vendor
purchase order contract rights, or assume the corresponding contract obligations
of Seller (collectively the “Excluded Contracts”) (i) which are in default as of
Closing or would, by virtue of such assignment and assumption, be in default as
of Closing, (ii) which Buyer, in the exercise of Buyer’s commercially reasonable
judgment, determines are not capable of completion in the ordinary course of
business at a profit, impose an undue or unreasonable risk, are contrary to
Buyer’s business plans or are otherwise not in Buyer’s best interests, (iii) for
the fulfillment of which Buyer would be required to be, and is not, and cannot
timely become, an authorized dealer or distributor, or (iv) were entered into
outside of the ordinary course of business. Buyer shall identify for rejection
all such Excluded Contracts as soon as practicable, and Seller Party shall
retain such contracts. The terms “Assets” and “Assumed Contracts” as used herein
shall not include the Excluded Contracts.

 2 

 

 

1.4

Method of Transfer. The aforesaid transfer and sale will be evidenced by
appropriate bills of sale, assignments, deeds, titles, and other instruments
executed and delivered by Seller to Buyer at Closing, as set forth in this
Agreement.

1.5

Not Sale of Business. This transaction constitutes the sale and transfer of
assets by Seller and not the sale of a business; provided however, that anything
contained in this Agreement to the contrary notwithstanding, it is the intent of
the parties that Buyer purchase and acquire and Seller Parties sell and transfer
the complete operating process of the Business and all properties and interests
necessary to operate the Business substantially as it is presently being
operated.

1.6

Possession. Buyer shall take, and Seller shall deliver, possession of the
Assets, and Seller Parties shall relinquish to Buyer operation of the Business,
at Closing.

2.

Consideration for Acquisitions by Buyer. The aggregate purchase price (the
“Purchase Price”) for the Assets is $900,000 plus or minus the adjustments,
prorations, and set offs described herein, which shall be paid, allocated, held
and adjusted as follows:

2.1

Cash Payment. Buyer shall pay Seller in cash or other immediately available
funds an amount equal to $450,000 at Closing.

2.2      

  Stock Payment. Buyer shall deliver to Seller [**_____**] shares of Buyer’s
restricted securities that are of the same class that are currently publicly
traded but are subject to resale limitations; such number of shares being the
number of shares having a total value of $450,000 when using the average trading
value of the Buyer’s publicly-traded stock in the four-week period ending on the
Closing Date. (“WFCF Stock Consideration”). Of the WFCF Stock Consideration, a
total of [***____***] shares having a total value of $100,000 using the same
valuation as above (“the Escrow Stock”) shall be shall be deposited at Closing
with Dannette Henning as escrow agent (“Escrow Agent”) to be held in trust as
the escrowed portion of the Purchase Price, invested, and disbursed pursuant to
an escrow agreement (the “Escrow Agreement”) among Seller Parties, Buyer, and
Escrow Agent. For a period of twelve (12) months following the Closing, the
Escrow Stock shall be held in escrow pursuant to the terms of the Escrow
Agreement, to support any claims by the Buyer for breaches of representations
and warranties by Seller under the indemnification provision set forth herein.

2.3 Agreement Relating to WFCF Stock Consideration. Seller agrees not to sell,
transfer or otherwise distribute any of the WFCF Stock Consideration anytime
during the Lock-Up Period except to the extent distributed in accordance with
Section 2.4 to the Seller’s members upon the dissolution and liquidation of
Seller which shall not occur until the later of (i) the first anniversary of the
Closing Date, and (ii) the expiration of the twelve (12) month escrow term
provided that each of the Seller’s members agrees in writing to be bound by the
terms and other transfer restrictions of the Lock-Up Period and other applicable
restrictions set forth on the applicable stock certificates. The form and
content of such writing must be reasonably acceptable to Buyer. The Parties
hereto further acknowledge that the WFCF Stock Consideration shall be
“restricted stock” under federal securities laws (meaning that it was purchased
other than through a registered public offering). The certificates evidencing
the WFCF Stock Consideration shall bear a restrictive legend in substantially
the following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, HAVE BEEN
TAKEN WITHOUT A VIEW TO THE DISTRIBUTION THEREOF WITHIN THE MEANING OF SUCH ACT,
AND MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN
ACCORDANCE WITH SUCH ACT AND THE RULES AND REGULATIONS THEREUNDER AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. THE COMPANY WILL NOT TRANSFER
SUCH SHARES EXCEPT UPON RECEIPT OF EVIDENCE SATISFACTORY TO THE COMPANY, WHICH
MAY INCLUDE AN OPINION OF COUNSEL, THAT THE REGISTRATION PROVISIONS OF SUCH ACT
HAVE BEEN COMPLIED WITH, THAT SUCH REGISTRATION IS NOT REQUIRED AND THAT SUCH
TRANSFER WILL NOT VIOLATE ANY APPLICABLE STATE SECURITIES LAWS.

 3 

 





2.4

Dissolution of the Seller; Transfer of WFCF Stock Consideration. In accordance
with Section 2.3, at some future date, Buyer acknowledges that the Seller may be
liquidated and dissolved, at which time, all remaining assets of the Seller,
including the WFCF Stock Consideration, shall be distributed to the Seller’s
members pursuant to the Seller’s Operating Agreement and any other bonus plans
adopted by the Seller; provided however, the Parties acknowledge and agree that
the distribution of the WFCF Stock Consideration to Seller’s members shall not
occur until the later of each of the following; (i) the first anniversary of the
Closing Date, and (ii) the expiration of escrow period set forth in the Escrow
Agreement. Subject to the foregoing, upon the dissolution of the Seller and each
of the Seller’s members agreeing to be bound by the terms and other transfer
restrictions of the Lock-Up Period and other applicable restrictions set forth
on the applicable stock certificates, the form and content of which must be
reasonably acceptable to the Buyer, and the Buyer hereby consents to the shares
of WFCF Stock Consideration being distributed to the Seller’s members. Upon
distribution of the shares of WFCF Stock Consideration to the Seller’s members,
WFCF shall issue new stock certificates to the Seller’s members pursuant to the
stock allocation provided by the Seller. Finally, upon such distribution to
Seller’s members and the expiration of all lockup periods attached to the shares
of any WFCF Stock Consideration issued under this Agreement, and upon compliance
with all applicable requirements set forth in Rule 144 of the Act, state
securities laws, the Escrow Agreement, and this Agreement, Buyer shall cause its
transfer agent to issue new stock certificates without legends representing
shares of the WFCF Stock Consideration so as to permit the holders of such
shares to trade the shares under Rule 144 of the Act.

2.5

Allocations. The parties agree that the Purchase Price for the Assets shall be
allocated, and the transaction shall be reported on all tax returns (including
IRS Form 8594), as provided in Exhibit 2.5, subject to adjustment as set forth
in this Agreement.

2.6

Accounts Receivable.

a.

Collection in Ordinary Course. Seller Parties shall cooperate with Buyer’s
attempts to collect accounts receivable constituting portions of the Assets, and
Seller Parties will receive in trust and promptly pay over to Buyer any proceeds
of such accounts receivable that are paid to Seller Parties after the Closing.
As between Seller Parties and Buyer, payments by each account debtor will be
applied to each customer’s accounts in the chronological order in which they
were incurred, with the oldest account being paid first, unless otherwise
directed by the customer.

b.

Reimbursement for Aged Accounts. In the event that all accounts receivable
assigned to Buyer pursuant to this Agreement (other than those specified as
uncollectible on Schedule 6.15) are not collected in full (net of reserves
specified in Schedule 6.15) within ninety (90) days after the Closing then, at
the request of Buyer, Seller Parties shall promptly reimburse and pay Buyer an
amount equal to the assigned accounts receivable not so collected (the “Accounts
Receivable Adjustment Amount”) which will be treated as an adjustment to the
Purchase Price pursuant to Section 2. Upon reimbursement in full by Seller
Parties to Buyer for such uncollected accounts receivable, Buyer shall: (i)
re-assign such uncollected accounts receivable to Seller and provide
commercially reasonable assistance to Seller with collections of the uncollected
accounts receivable to the extent Buyer has been reimbursed therefor, and Seller
Parties shall not undertake or pursue any collection activities with respect to
such uncollected accounts receivable that are inconsistent with past practices
or that are commercially unreasonable; and (ii) thereafter promptly remit to
Seller any excess collections received by Buyer from the customer with respect
to such re-assigned accounts receivable, unless such collections are otherwise
properly directed by the customer to other accounts.



 4 

 

 

2.8

Prorations. The amount of the cash payment set forth in Section 2.1 shall be
adjusted for prorations as required in this Agreement.

3.

Closing.

3.1

Closing Date. The closing of the sale and purchase of the Assets and related
transactions (the “Closing”) shall take place simultaneous with the execution of
this Agreement.

3.2

Transactions at Closing. At the Closing:

3.2.1

Seller Parties shall deliver to Buyer a Bill of Sale, Assignment and Assumption
Agreement substantially in the form attached hereto as Exhibit 3.2.1.

3.2.2

Seller shall deliver to Buyer all consents, certificates, vehicle titles, and
other instruments required to effect the valid transfer of the Assets
contemplated hereby, in form and substance reasonably acceptable to Buyer.

3.2.3

Buyer shall deliver to: (a) Seller the cash payment to be paid pursuant to
Section 2.1 and the WFCF Stock Consideration except for the Escrow Stock
pursuant to Section 2.2; and (b) the Escrow Agent the Escrow Stock to be
deposited pursuant to Section 2.2. The parties shall direct such pay-offs and
similar disbursements to be made from such cash payments as are required to
satisfy liens, terminate leases, or otherwise deliver title to the Assets as
required by this Agreement.

3.2.4

Seller Parties shall deliver to Buyer copies of such duly filed UCC termination
statements, security agreement terminations, lease terminations, deeds-of-trust,
mortgage or other lien satisfactions, pay-off letters, and other documents, as
are reasonably required by Buyer to evidence Seller’s clear and marketable title
to the Assets.

3.2.5

Seller, Buyer, and Escrow Agent shall execute and deliver the Escrow Agreement
substantially in the form attached hereto as Exhibit 3.2.5.

3.2.6

Seller Parties shall deliver to Buyer any and all other documents and
instruments required, to effect the conveyance of good and marketable title to
the Assets, free and clear of all liens, claims, and encumbrances, including any
required subordination, attornment, and non-disturbance agreement and all
owner’s affidavits, lien waivers, gap indemnities, FIRPTA non-foreign
affidavits, state withholding tax affidavits, Patriot Act affidavits, and other
certificates and affidavits required by Buyer’s title insurance company, bank,
or other institutional lender, or as otherwise reasonably requested by Buyer,
and such other documents as are customary and reasonably required to give effect
to the transactions contemplated in this Agreement.

3.2.7

Seller Parties shall deliver to Buyer a closing certificate for Seller
substantially in the forms attached hereto as Exhibit 3.2.7.

 5 

 

3.2.8

Buyer shall deliver to Seller Parties a closing certificate for Buyer
substantially in the form attached hereto as Exhibit 3.2.8.

3.2.9

Seller shall deliver to Buyer a copy of all available information and
documentation described in Section 1.1, including all current customer lists,
data, and contracts; technical documentation, information and know how; market
and customer information; licenses and permits; architectural drawings, building
plans and specifications, and construction contracts and permits; and general
business, tax, personnel, financial and other records and data for the Business,
the Assets.

3.2.10

Seller shall deliver Articles of Amendment to Buyer changing the name of Seller
to a name that does not include the words “Sow Organic” and is otherwise
distinguishable from “Sow Organic”.

3.2.11

Uptrend shall execute and deliver to Buyer the Parent Guaranty substantially in
the form attached hereto as Exhibit 3.2.11.

3.2.12

Crosstek shall execute and deliver to Buyer the Parent Guaranty substantially in
the form attached hereto as Exhibit 3.2.12.

3.2.13

Seller Parties shall deliver to the Buyer a certificate from the Secretary of
State (or other applicable governmental entity) of its jurisdiction of formation
and each jurisdiction listed on Schedule 3.2.13 in which the Seller Party is
qualified to do business as to such entity’s good standing and payment of all
taxes in such jurisdiction.

3.2.14

Seller Parties shall deliver to Buyer Investment Letters establishing each
Seller as an “accredited investor” in the form attached hereto as Exhibit
3.2.14.

3.2.15

The parties will take such other actions called for at Closing by this
Agreement.

3.3

Conditions of Title.

3.3.1

 Assets. At Closing, Seller shall convey good, indefeasible and marketable title
to the Assets by appropriate instruments of conveyance free and clear of all
claims, liens, leases and encumbrances except: (a) personal property and ad
valorem taxes for the year of Closing (which shall be prorated as provided in
this Agreement) which are not yet due; and (b) as provided in Exhibit 3.3.1.

3.4

Transactions Subsequent to Closing.

3.4.1

Uptrend, Uptrend Principal and Buyer shall, prior to the expiration of the
current consulting agreement by and between Seller and Uptrend, execute and
deliver the Consulting Agreement substantially in the form attached hereto as
Exhibit 3.4.1.



3.4.2

Taxes. Seller Parties shall file such tax returns and reports, and pay such
taxes respecting the Assets and Business, as are required for periods ending
with the Closing.

 6 

 

 

3.4.3

Creditors. Seller Parties shall pay and satisfy all of Seller Parties’ valid
liabilities and perform and discharge all of Seller Parties’ valid obligations
which Seller Parties have incurred in connection with the Assets or the
operation of the Business.

3.4.4

Excluded Assets. Seller Parties or their respective designees shall remove the
Excluded Assets and Buyer shall cooperate with such removal as provided in
Section 1.3.

 

3.4.5

Trade Name. Seller Parties shall discontinue commercial use of the trade name
“Sow Organic” and all derivatives thereof, and shall make same available to
Buyer.

 

3.4.6

Accounts Receivable and Charge-Backs. Seller Parties shall cooperate with
Buyer’s attempts to collect accounts receivable constituting portions of the
Assets and will promptly pay over to Buyer any proceeds of such accounts
receivable that are paid to Seller Parties after the Closing. Seller Parties
shall be responsible for, and shall pay all costs and absorb all losses
associated with, any and all charge-backs and credits from Seller’s customers
for products sold or services performed by Seller prior to Closing subject to
any right Seller may have to lawfully challenge or seek verification of
charge-backs or credits, provided that Buyer and Seller shall incur no costs or
losses as a result of such challenge or verification.

3.4.7

Permits and Licenses. Seller Parties agree, to the extent permitted by law, that
Buyer may operate after Closing under the permits or licenses of Seller Parties
respecting the Business, provided Buyer indemnifies Seller Parties from loss or
damage arising from Buyer’s operations under such permits or licenses. In the
event that any such permit or license is held in the name of an officer or agent
of Seller Parties, Seller Parties shall use their best efforts to cause such
person to cooperate in carrying out the intent of this Section.

3.4.8

Miscellaneous Required Acts. The parties shall take such other actions and
comply with other obligations as are required after Closing under this Agreement
or under documents ancillary hereto.

3.4.9

Other Actions. Seller Parties and Buyer agree that they will at any time and
from time to time do, execute, acknowledge and deliver, or will cause to be
done, executed, acknowledged and delivered, all such further acts, assignments,
transfers, conveyances and assurances as may be reasonably required by the other
party in order to carry out fully and to effectuate the transactions herein
contemplated in accordance with the provisions of this Agreement.

4.

Post-Closing Confidentiality and Restrictive Covenants.

4.1

Confidentiality. Each Seller Party acknowledges and agrees that (i) he or it
has, or may have, access to Confidential Information and that such Confidential
Information does and will constitute valuable, special and unique property of
the Buyer from and after the Closing Date and (ii) for a period of five (5)
years after the Closing Date, neither he or it nor any of his or its officers,
managers, directors, employees, agents, attorneys, accountants, lenders, and
other representatives (collectively, “Affiliates”) will, directly or indirectly,
disclose, reveal, divulge or communicate to any person or entity other than
authorized officers, directors, shareholders and employees of the Buyer any
Confidential Information, or use or otherwise exploit any Confidential
Information for his or its own benefit or the benefit of anyone other than the
Buyer in a manner inconsistent with the business interest of Buyer. The term
“Confidential Information” shall mean the following information and items as
related to the Business and/or the Assets: (a) corporate information, including
plans, strategies, methods, policies, resolutions, negotiations; (b) marketing
information, including strategies, trade secrets, methods, customer identities
or other information about customers, prospect identities or other information
about prospects, or market analyses or projections; (c) financial information,
including cost and performance data, price lists; (d) operational and
technological information, including plans, specifications, manuals, forms,
templates, software, designs, procedures, formulas, discoveries, inventions,
improvements, concepts and ideas; and (e) any written document, memorandum,
report, correspondence, drawing or other material, or computer software or
program, developed or prepared by any employee or agent of either party which
incorporates, references or uses any information described above. The term
“Confidential Information”, for purposes of this Section 4.1 does not include,
and there shall be no obligation hereunder with respect to, information that (a)
is generally available to the public or the industries in which the Business is
conducted on the date of this Agreement, (b) becomes generally available to the
public other than as a result of an impermissible disclosure by the Seller
Parties or their Affiliates, (c) the Seller Parties learn from other sources
where such sources have not violated their confidentiality obligation to the
Buyer, (d) is independently developed by the Seller Parties after the date
hereof or (e) is required by a court of competent jurisdiction to be disclosed,
provided that the Seller Parties affected give written notice to the Buyer of
such disclosure and allow the Buyer to seek a protective order or otherwise
limit the disclosure and provided further that such information shall be
excluded from the term “Confidential Information” only to the extent required to
comply with such court order.



 7 

 

 

4.2

Seller Parties Non-Competition Covenants. Each Seller Party agrees that for a
period of five (5) years after the Closing Date (the “Non-Compete Period”), it
or he will not, directly or indirectly, and it or he will not permit his or its
Affiliates to own, manage, operate, control or participate in the ownership,
management, operation or control of any business, whether in corporate,
proprietorship or partnership form or otherwise, engaged in offering a software
or other platform that links organic operations to their certification bodies in
the food, livestock and/or agriculture industries anywhere in the United States,
other than (a) as an employee of, or consultant to, the Buyer or (b) owning
shares of stock of any corporation having a class of equity securities actively
traded on a national securities exchange or on the Nasdaq Stock Market which
represent, in the aggregate, not more than two percent (2%) of such
corporation’s fully-diluted shares.

4.3

Seller Parties Non-Solicitation Covenants. Each Seller Party agrees that for a
period of five (5) years after the Closing Date (the “Non-Solicit Period”), it
or he will not, directly or indirectly, and it or he will not permit its or his
Affiliates to induce, or attempt to induce, the following entities to reduce or
cease doing business with the Buyer, or in any way interfere with the
relationship between these customers and the Buyer:

(a)

CCOF Certification Services, LLC;

(b)

Oregon Tilth Inc.;

(b)

A Bee Organic, LLC;

(d)

Stellar Certification Services, Inc; and/or

(e)

Demeter Association, Inc.

4.4

Remedies; Reformation. The Parties hereto specifically acknowledge and agree
that the remedy at law for any breach of the foregoing covenants in this Section
4 may be inadequate and that the Buyer or the Seller Parties, as applicable, in
addition to any other relief available to it, shall be entitled to such
temporary and permanent injunctive relief without the necessity of proving
actual damage or posting any bond whatsoever. If the final judgment of a court
of competent jurisdiction declares that any term or provision of this Section 4
is invalid or unenforceable, the Parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed. In the event that any court will
not reform such covenants, then the Parties hereto agree that such provisions
shall be reformed to set forth the maximum limitations permitted by applicable
Legal Requirements.

5.

 Debts and Liabilities. Except as specifically provided for in Section 2.1.3
herein, Buyer do not assume any, and expressly disclaim all, obligations or
liabilities of Seller Parties, contingent or absolute, including liabilities for
(i) federal or state income, property, payroll, withholding, sales or other
taxes for any period, or (ii) any tort, contract, statutory or other liability
resulting from or alleged to have resulted from the business or operations of
Seller Parties prior to Closing, except for Buyer’s obligations arising after
Closing to perform under those contracts expressly assumed by Buyer hereunder,
or (iii) the Excluded Contracts and Excluded Assets. Seller Parties shall be
responsible for compliance or non-compliance with any applicable Bulk Sales Act
and the payment of any liabilities imposed upon Seller Parties or Buyer under
such Act.

 

 8 

 



 

6.

Representations and Warranties of Seller Parties. Seller Parties hereby jointly
and severally represent, warrant, and covenant to Buyer as follows:



6.1

Seller Parties’ Status and Standing. Seller is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Mississippi and has all corporate power and authority to own and sell its
property and conduct its business as such business is now being conducted.
Seller is duly qualified or licensed as a foreign corporation under the laws of
all jurisdictions in which the ownership, leasing or use of its assets or the
conduct of its business require it to be so qualified or licensed, except where
the failure to be so qualified would not have a material adverse effect on the
business, financial condition, operations, of Seller. Seller has no subsidiaries
and does not own equity interests in any entity.



Crosstek and Uptrend are the holders of record and beneficially of all of the
outstanding membership interests of Seller. Crosstek owns a 92.083% interest in
Seller, and Uptrend owns a 7.9167% interest in Seller. Uptrend Principal,
Brandon Orther, owns 100% of Uptrend. Crosstek Principal, Delta Engineering
Solutions, LLC, owns 100% of Crosstek. Delta Principals, Seth Broadfoot, Matthew
F. Bell and Lydia Henshaw, respectively own 57%, 25% and 18% of Crosstek
Principal.

6.2

Authorization and Approval of Agreement. Each of Seller Parties has taken all
action necessary to authorize the execution of this Agreement and the
consummation of the transactions contemplated hereby. All shareholders of Seller
have been informed of, and consented to, the terms of all of the transactions
contemplated hereby. Each of the representatives of Seller Parties signing this
Agreement has full power and authority to execute this Agreement in the
indicated capacity and to consummate the transactions contemplated hereby. When
executed and delivered by Seller Parties, this Agreement and all documents
contemplated hereby shall constitute valid and binding obligations of Seller
Parties enforceable in accordance with their terms and conditions. Neither the
execution nor the delivery of this Agreement nor the consummation of the
transactions contemplated hereby, nor compliance with any of the terms and
conditions hereof, will result in the breach by any of Seller Parties of any of
the terms, conditions or provisions of any organizational or constitutive
document, agreement order, judgment, or instrument to which any of Seller
Parties is a party, or by which they are bound, or constitute a default of such
organizational or constitutive document, agreement order, judgment, or
instrument.

6.3

Compliance with Laws. Each of Seller Parties is in compliance with all laws,
ordinances, and regulations that govern such Seller Party’s ownership and use of
its respective portion of the Assets the violation of which would have an
adverse effect on the Assets or Business. The Assets and Business comply with
applicable environmental, zoning, health, OSHA, Americans with Disabilities Act
(“ADA”), consumer products and fire safety regulations. Seller Parties have all
licenses, permits, certificates, approvals, and other authorizations which are
required in connection with their ownership, occupancy, and use of the Assets
and the operation of the Business, which items are listed in Schedule 1.1.7, and
Seller Parties will transfer to Buyer all such licenses, permits, certificates,
approvals, and other authorizations as permitted by applicable authorities. No
notice has been issued and, to the knowledge of Seller Parties, no investigation
or review is pending or threatened by any governmental entity (a) with respect
to any alleged violation by Seller Parties of any law, ordinance, regulation,
order, policy, or guideline of any governmental entity, or (b) with respect to
any alleged failure to have any permit, certificate, license, approval or other
authorization required in connection with ownership, occupancy, or use of the
Assets or the operation of the Business.

 



 9 

 

 

6.4

Title to Properties. At Closing, Seller will have, and shall be entitled convey
to Buyer, good, indefeasible, marketable and insurable (at standard title
insurance rates) title to the Assets as required in Section 3.3. Prior to
Closing, Seller Parties shall have delivered to Buyer a complete and accurate
list of all security interests, liens, pledges, leases, and rental agreements to
be paid, discharged, satisfied, released, and terminated as of Closing. At
Closing, Seller will not be indebted to any contractor, laborer, mechanic,
materialman or any other person or entity for work, labor, materials or services
in connection with the Assets for which such person or entity could claim a lien
on the Assets; and Buyer shall be entitled to possession of the Assets free and
clear of any and all security interests, liens, pledges, leases or rental
agreements, claims of possession, or claims under the Bulk Transfer provisions
of the Uniform Commercial Code of any applicable jurisdiction by any other
person or entity. No officer, director or shareholder or any relative of any
such officer, director, or shareholder is a party to any material agreement with
Seller or owns a material interest (except in the capacity as a shareholder,
director or employee) in any property, real, personal or mixed, tangible or
intangible, which is used in the Business. 

6.5

Litigation. Except as described in Schedule 6.5, there are no judicial,
arbitration, or administrative actions or other legal proceedings pending, or to
the best of Seller Parties’ knowledge, threatened that question the validity of
this Agreement or any transaction contemplated hereby or that relate to the
Assets or to the conduct of the Business, including condemnation or bankruptcy
proceedings. Except as described in Schedule 6.5, there is no material judgment,
decree, injunction, ruling or order of any court, governmental department,
commission, agent or instrumentality or arbitrator outstanding against any of
Seller Parties and none of them is bound by any material judgment, decree,
injunction, ruling or order of any court, governmental department, commission,
agency or instrumentality, arbitrator or any other person.

6.6

 Consents. No consent of any third party is required in connection with Seller
Parties’ transfer and assignment of the Assets to Buyer hereunder, except as set
forth in Schedule 6.6, and to the extent so required, such consents shall be
delivered to Buyer at Closing, if any.

 

6.7

 Insurance Coverage. Crosstek maintains policies of insurance, listing Seller as
an insured, covering the Assets in amounts and against such losses and risks as
are customary for operations such as the Business in its present usage, as well
as general public liability coverage in the amount of $1,000,000 per occurrence,
and same will be outstanding and duly in force through Closing. For a period of
one (1) year after Closing, Seller Parties shall maintain a comprehensive
general liability policy for discontinued operations in the amount of $1,000,000
per occurrence, and Buyer shall be listed as additional insureds under such
policy.

6.8

 Normal Course. Seller shall have operated the Assets in the normal and ordinary
course of business since at least April 1, 2018, and shall have paid or caused
to be paid promptly when due taxes, charges, and assessments imposed upon or
assessed against the Assets prior to Closing. Seller Parties shall have
exercised their best efforts to preserve intact the business organization of the
Business and the goodwill of the employees, customers, suppliers and others
having business relationships with the Business through Closing.



6.9

Financial Statements. The financial statements attached as Schedule 6.9
(collectively the “Financial Statements”) consist of the internal balance sheet
and income statement of Seller for the 15-month accounting period ending March
31, 2018. All the Financial Statements are true and correct and present fairly
in all material respects the financial condition and results of operations of
Seller as at their respective dates, including all material liabilities,
contingent or otherwise, and the results of operations of Seller for such
periods in accordance with generally accepted accounting principles consistently
applied during all such periods, except as otherwise stated in Schedule 6.9. All
books and records of Seller upon which the Financial Statements were based have
been maintained in the normal course of business and reflect in all material
respects the transactions and results of operations of Seller in accordance with
generally accepted accounting principles consistently applied during all such
periods. There has been no material change in the accounting methods or
practices followed by Seller or in the depreciation, amortization, or inventory
valuation policies used or adopted by Seller since fiscal year 2017. 

 



 10 

 

 

6.10

No Change or Undisclosed Liabilities.



(a)

Between the date of the Financial Statements and Closing, there has been no
material adverse change in the condition (financial or otherwise) of Seller, and
Seller has incurred no debts, liabilities, or obligations, whether accrued,
absolute, contingent, or otherwise and whether due or to become due, except in
the ordinary course of business or as disclosed in Schedule 6.10.



(b)

With the exception of the liabilities set forth on the Financial Statements and
specifically referenced as such on the Schedules hereto, and the liabilities
incurred in the ordinary course of the business of Seller since the date of the
latest of the Financial Statements or set forth on Schedule 6.10, Seller does
not have any liabilities of any nature, whether absolute, accrued, contingent or
otherwise or whether due or to become due. 

6.11

Creditors, Solvency, and Bankruptcy. Neither any of Seller Parties, nor the
shareholders or members of any of Seller Parties, has any intent to hinder,
delay, defraud, or avoid any obligation to any past, present or future creditor
or shareholder in the transactions contemplated by this Agreement. Neither any
of Seller Parties, nor the shareholders or members of any of Seller Parties, is
insolvent as of Closing or will be rendered insolvent as a result of the
transactions contemplated hereby. Neither any of Seller Parties, nor the
shareholders or members of any of Seller Parties, has initiated or intends to
initiate with respect to itself as debtor, has had initiated or expects to have
initiated against it as debtor, any proceeding under federal or any state’s
bankruptcy, insolvency or similar laws. At the conclusion of the transactions
contemplated in this Agreement, Seller Parties shall have sufficient resources
to satisfy the claims of all of Seller Parties’ creditors as required by Section
3.4.3.



6.12

Labor and Employee Benefit Matters. Attached as Schedule 6.12(A) is a true and
complete list as of the date hereof, showing the names of all employees of
Seller, their weekly salary or hourly rate of compensation, their position
entitling them to such compensation, identification of any employment contract
with such employee, and designating any such employee about whom Seller have any
written notice or actual knowledge of any existing or past occupational disease
symptom. Seller is not a party to any agreement with any labor organization.
Seller sponsors no employee benefit plan and have not incurred any accumulated
funding deficiency within the meaning of the Employee Retirement Income Security
Act of 1974 or any liability to the Pension Benefit Guaranty Corporation
established under such Act, nor has any tax been assessed against them for the
alleged violation of the Internal Revenue Code with respect to the Business or
their operations. Buyer shall incur no liability whatsoever in connection with
any employee benefit plan of Seller. Seller shall have complied with all
continuation of health care and similar requirements (i.e., COBRA) of the
Internal Revenue Code and the Employee Retirement Income Security Act of 1974,
as amended, with respect to all current and former employees of the Business. No
former employee (or dependent) of Seller is (a) currently exercising COBRA
rights for continuation health care coverage, or (b) has claimed or will be
eligible to claim retiree health care or similar benefits. Seller has not
enrolled any individuals under this retirement, group medical or other benefit
plans who were not eligible for benefits or coverage under such plans. Seller
shall have complied with all notice and other requirements of the Federal WARN
Act or any similar state law with respect to all current and former employees.

 

 11 

 



6.13 

Workers’ Compensation. There are no workers’ compensation or similar claims or
actions pending or, to the best of Seller Parties’ knowledge, threatened, and
Seller Parties do not know of facts which would make such claims likely, by past
or present employees of Seller Parties except for those claims listed on
Schedule 6.5 for which Seller Parties shall remain responsible. For purposes of
this Section, Schedule 6.5 may be supplemented by Seller Parties in writing to
Buyer prior to Closing respecting only such claims filed after the date hereof
and prior to Closing.



6.14

Status of Assets. The Assets sold hereunder constitute all of the assets of the
Business (except the Excluded Assets) and include all property, rights, and
intangibles necessary for Buyer to operate after Closing a business
substantially similar to the Business as heretofore conducted. The operation of
the Business is not dependent on services, rights, or assets which are shared
with or provided by affiliates of the Seller Parties. All buildings,
improvements (including tank fields), systems, machinery, equipment, vehicles
and other tangible property which are portions of the Assets are accurately
described in the Schedules attached hereto, and are generally sound, in good
repair, may be safely operated within all applicable standards or regulations in
their present conditions, and are in merchantable condition, except as set forth
on Schedule 6.14. Seller Parties have not received any uncured citation,
variance, or other notice to the effect that their facilities do not comply with
applicable OSHA, ADA, or other governmental laws or regulations. To the best of
Seller Parties’ knowledge, there are no material capital expenditures which
Seller Parties now anticipate would be required to be made in connection with
the Business as now conducted, or the Assets as presently used in the Business,
in order to comply with any existing laws, regulations or other governmental
requirements applicable to the Business as it is presently conducted, including
ADA and requirements relating to occupational health and safety and protection
of the environment.

6.15 

Contracts and Accounts. All of Seller’s Accounts, Customer Contracts, Vendor
Contracts, Operating Contracts, and other contracts and warranty rights as of
the date hereof are accurately listed on Schedules 1.1.1, 1.1.2, and 1.1.3. The
list of customer contracts, list of material contracts, and accounts receivable
listing, dated as of Closing as provided to Buyer, are materially accurate and
reflect valid, binding, and enforceable rights of the Business, which shall be
lawfully transferred to Buyer hereunder. All contracts, commitments, accounts
receivable, and similar rights which are portions of the Assets (including the
Customer Contracts) are valid, binding, enforceable in accordance with their
terms; and there exists no uncured default nor event which upon the passage of
time or the giving of notice would constitute a default thereunder by any party
thereto. All of such accounts receivable arose from bona fide sales of products
and services to third parties in the ordinary course of the Business pursuant
to, and consistent with, the applicable customer contracts and all legal
requirements, and are collectible in the ordinary course of business, except as
provided in Schedule 6.15. Seller has no contracts with the federal government
or any subdivision thereof which are subject to Executive Order 11246 (1965) or
any similar or succeeding law, regulation, order, or standard relating to
“affirmative action” or similar programs or requirements relating to procurement
or sales practices.



6.16 

Taxes and Tax Returns. Seller Parties have filed through the date hereof, and
shall file through the date of Closing, all income, franchise, property, ad
valorem, sales, payroll, and other tax returns and other reports which they are
required by law to file and have paid all taxes which have or will become due
pursuant to applicable law, such returns, or any assessment received by them.
All such tax returns accurately reflected in all material respects the taxes due
and conformed to applicable law. None of Seller Parties has received any notice
of a proposed assessment of a tax. The federal income tax returns of Seller
Parties have not been examined or audited by the Internal Revenue Service (the
“IRS”) for any year since 2011. None of Seller Parties (a) has filed any consent
or agreement under Section 341(f) of the Internal Revenue Code; (b) executed any
waiver of statutes of limitation for federal income or other tax liability; (c)
joined in the filing of consolidated returns for any year; or (d) been required
to file a consolidated return in any year.

 

 12 

 



6.17

Patents, Copyrights, Trademarks, Etc. Set forth in Schedule 6.17 is a list and
brief description or identification of all patents, patents pending, patent
applications, patent assignments, copyrights, trademarks, trade names, trade
secrets, and other intellectual property and licenses of same (including the
Intellectual Property) which are currently used in the Business or owned by or
registered in the name of Seller or in which Seller has any rights. Seller owns
or possesses adequate title, license, or other right to use all patents, patents
pending, patent applications, patent assignments, copyrights, trademarks, trade
names, trade secrets, know-how, inventions, designs, specifications, formulae,
processes, and other intellectual property (including the Intellectual Property)
necessary to conduct the Business as now conducted without interference with or
infringement on the rights of others. All such title, licenses, or other rights
are transferable by Seller, and Seller will transfer such title, license, or
other right to Buyer in connection herewith. To the best of Seller Parties’
knowledge, no one is currently infringing on or interfering with, or has in the
past infringed on or interfered with, the rights of Seller with respect to such
intellectual property to be transferred hereunder.



6.18 

Status of Inventory. Seller’s inventory is in good and merchantable condition,
generally complies with any warranty customarily given to customers, and
generally meets with vendors’ and customers’ product and use specifications. All
work-in-process of the Business at the time of Closing may be processed, and is
capable of completion, in the ordinary course of business without undue effort
or expense.



6.19 

Environmental Matters. There are, except as described on Schedule 6.19, no
conditions existing respecting the Business or Assets: (a) which constitute an
unsafe or unlawful environmental condition; (b) which would constitute a
violation of any environmental protection, antipollution, health, safety,
nuisance, or related laws (whether common law, statutory law, ordinance, order,
decree, rule or regulation, including the federal Comprehensive Environmental
Response, Compensation, and Liability Act, Hazardous Materials Transportation
Act, Resource Conservation and Recovery Act, Federal Water Pollution Control
Act, Clean Air Act, Clean Water Act, Toxic Substance Control Act, or Safe
Drinking Water Act, the amendments thereto, and all rules, regulations, and
publications promulgated pursuant thereto); (c) which involved the use,
production, or possession and/or the presence or occurrence at, or runoff,
drainage, removal, emission, leaching, disposal, or release from the Assets of
hazardous or regulated sludge, industrial waste, asbestos, PCBs, chemicals,
chemical or fluid or solid containers, air-borne particulate pollutants, gases,
fumes, or any other hazardous, dangerous, or regulated substances or pollutants
emitting from or relating to the Assets and operations thereof, any of which are
in violation of applicable laws, rules, regulations, ordinances, orders or
decrees, constitute an unsafe condition, require present or future (based upon
current law) remedial actions, or require the expenditure of material sums in
order to comply with laws, rules, regulations, ordinances, orders, or decrees in
the event of demolition or remodeling of existing facilities or improvements; or
(d) which presently constitute, or which (to the best of Seller Parties’
knowledge) upon further inspection or determination may constitute, a “loss
contingency” as defined by the Statement of Financial Accounting Standards No. 5
issued by the Financial Accounting Standards Board.

 13 

 

6.20

Brokerage. None of Seller Parties has dealt with an investment banker, broker or
other agent in connection with this transaction and, to the best of Seller
Parties’ knowledge, no brokerage commission or finders fee nor claim therefor
shall accrue or become payable to any person or entity respecting this
transaction.



6.21

No Adverse Conditions. Except as disclosed in Exhibits 3.3.1 and Schedules 6.5,
6.10, and 6.14, there are no adverse conditions or circumstances (other than
matters of a general economic or political nature which do not affect the
Business uniquely) that may interfere with Buyer’s use and enjoyment of, or
opportunity to resell or encumber, any of the Assets that might otherwise impede
the Buyer’s ability to operate a business substantially similar to the Business
utilizing the Assets, or that would have a material adverse effect on the
financial condition, properties, liabilities, operations, of the Business.

6.22

Disclosures. No representation or warranty by Seller Parties contained in this
Agreement nor any statement or certificate furnished or to be furnished by or on
behalf of any of Seller Parties to Buyer or its representatives in connection
herewith or pursuant hereto contains or will contain any untrue statement of a
material fact, or omits or will omit to state any material fact required to make
the statements contained herein or therein not misleading.

 



7.

Representations and Warranties of Buyer. Buyer hereby represents, warrants and
covenants to Seller Parties as follows:



7.1

Buyer’s Status and Standing. Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Colorado, and has all company power and authority to own and buy its property
and conduct its business as such business is now being conducted and is
anticipated to be conducted as a result of this Agreement. 

7.2

Authorization and Approval of Agreement. Buyer has taken all action necessary to
approve and authorize the execution of this Agreement and consummation of the
transactions contemplated hereby. Each of the representatives of Buyer signing
this Agreement has full power and authority to execute this Agreement in the
indicated capacity and to consummate the transactions contemplated hereby. When
executed and delivered by Buyer, this Agreement and all documents contemplated
hereby will constitute valid and binding obligations of Buyer, enforceable in
accordance with their terms and conditions. Neither the execution nor the
delivery of this Agreement nor the consummation of the transactions contemplated
hereby, nor compliance with any of the terms and conditions hereof, will result
in the breach by Buyer of any of the terms, conditions or provisions of any
organizational or constitutive document, agreement, order, judgment, or
instrument to which Buyer are a party, or by which it is bound, or constitute a
default of such organizational or constitutive document, agreement, order,
judgment, or instrument.



7.3 

Consents. No consent of any third party is required in connection with Buyer’s
acquisition of the Assets hereunder, except as set forth in Exhibit 7.3 attached
hereto, and to the extent so required, such consents shall be delivered to
Seller Parties at Closing, if any.



7.4

Litigation. There are no judicial, arbitration, or administrative actions or
other legal proceedings pending, or to the best of Buyer’s knowledge, threatened
that question the validity of this Agreement or any transaction contemplated
hereby, which if adversely determined would have a material adverse effect upon
Buyer’s ability to enter into this Agreement or perform its obligations
hereunder. There is no material judgment, decree, injunction, ruling or order of
any court, governmental department, commission, agent or instrumentality or
arbitrator outstanding against Buyer and it is not bound by any material
judgment, decree, injunction, ruling or order of any court, governmental
department, commission, agency or instrumentality, arbitrator or any other
person.

 



 14 

 

 

7.5

Brokerage. Buyer has not dealt with any investment banker, broker, or agent in
connection with this transaction and, to the best of Buyer’s knowledge, no
brokerage commission or finders fee nor claim therefor shall accrue or become
payable to any person or entity respecting this transaction.



8.

Cost and Expenses.



8.1

Transactional Costs. Seller Parties and Buyer shall be responsible for their
respective attorneys’ fees, accountants’ fees, experts’ fees, and other expenses
incurred by them in connection with the negotiations and Closing of this
transaction; provided however, that in the event litigation is commenced to
enforce any rights under this Agreement or to pursue any other remedy available
to any party, all legal expense or other direct costs of litigation of the
prevailing party shall be paid by the non-prevailing party. Any environmental
assessment, title examination, title insurance, or survey desired by Buyer shall
be provided at Buyer’s expense.



8.2

Documentary Stamps. Seller Parties shall pay all documentary stamp taxes or
transfer taxes which become due through the execution, delivery and/or
recordation of any instruments of conveyance required to be executed or
delivered by Seller Parties under this Agreement.



8.3

Proration of Taxes and Charges. All property taxes, all public utility charges,
rents, and like charges (which are not terminated and paid as of Closing by
Seller Parties), if any, relating to the property comprising the Assets shall be
prorated as of the Closing in accordance with regular accounting procedure.
Settlement at Closing will be made on proration of estimates of such taxes and
charges. If, as the result of such proration at Closing, a net balance is owed
by Seller to Buyer, or by Buyer to Seller Parties, the amount thereof shall be
paid to such party at or within thirty (30) days after receipt of the next
succeeding payment notice. Seller shall provide appropriate affidavits as to
withholding of state taxes on the proceeds of sale of the Assets, or such taxes
shall be withheld as required by law.



8.4

Sales Taxes. Seller Parties shall be responsible for, and shall pay, all sales
taxes, if any, applicable to the sale of the Assets (including any sales or
excise tax on vehicles) as called for herein.



9.

Indemnity Rights.



9.1

Indemnity Damages. For purposes hereof, the term “Indemnity Damages” shall mean
all losses, damages, non-speculative lost profits, liabilities, claims, suits,
demands, penalties, assessments, remedial costs, fines, obligations, causes of
action, expenses, or costs (including litigation expenses and reasonable
attorneys fees) with respect to which an indemnification right applies
hereunder.

9.2

General Indemnity. Seller Parties shall jointly and severally indemnify and hold
Buyer and Buyer’s officers, directors, partners, shareholders, members,
managers, and agents harmless, and Buyer shall indemnify and hold Seller Parties
and their respective officers, directors, partners, shareholders, members,
managers, and agents harmless, from any and all Indemnity Damages asserted
against or incurred by the indemnified party as a result of any breach of a
representation, warranty, covenant, or agreement, made by such indemnifying
party herein or in agreements to be delivered at Closing hereunder.



9.3 

Special Indemnities. Seller Parties shall jointly and severally indemnify and
hold Buyer and Buyer’s respective officers, directors, partners, shareholders,
members, managers, and agents harmless from any and all Indemnity Damages
asserted against or incurred by the indemnified party:

 

 15 

 



9.3.1

Environmental. As a result of any environmental contamination or the remediation
thereof arising from the Business prior to Closing.

9.3.2

Products Liability. As a result of any products liability or similar claim
arising from products or services of the Business manufactured, produced,
served, delivered, or sold, or any services performed, prior to Closing.

9.3.3

Bulk Sales. Under the Uniform Commercial Code - Bulk Transfers Act or similar
law of any applicable jurisdiction relating in any way to this Agreement.

9.3.4

Worker’s Compensation. As a result of any Worker’s Compensation award or
settlement with respect to any claim of an employee of Seller arising from an
accident or work-related injury occurring prior to Closing.

9.3.5

Litigation. As a result of any lawsuit or similar claim against one or both
Seller Parties arising from events or conditions prior to Closing, including all
claims and litigation described in Schedule 6.5.

9.3.6

Title. As a result of any challenge to or defect in Seller’s title to the
Assets.

9.3.7

COBRA. Under any continuation health care and similar requirements (i.e., COBRA)
of the Internal Revenue Code and the Employee Retirement Income Security Act of
1974, as amended, with respect to current or former employees of the Business,
or their dependents.

 

9.3.8 

Taxes. As a result of any taxes imposed on the Assets or Business for periods
prior to completion of Closing, or Seller for any period.



9.3.9

ERISA. As a result of any liability imposed on Buyer for any employee benefit
plan of Seller arising from actions, omissions, or conditions prior to the
completion of Closing.



9.4

Set Off and Recoupment. In addition to any other available remedies, Buyer shall
have the right of set off and recoupment against the Escrow Stock pursuant to
the terms of the Escrow Agreement, and to the extent that the Escrow Stock is
insufficient or unavailable, against other amounts coming due to any of Seller
Parties under this Agreement or any other instruments ancillary hereto in the
event that any of Seller Parties breaches this Agreement or any right of
indemnification arises in favor of either Buyer under this Agreement. The
exercise of such set off or recoupment by Buyer in good faith, whether or not
ultimately determined to be valid, will not constitute an event of default under
this Agreement or any other instrument ancillary hereto. Seller Parties retain
the right to contest any such set off or recoupment in an action to collect any
amounts due Seller Parties under this Agreement or such other ancillary
instruments. Neither the exercise of nor the failure to exercise such right of
set off or recoupment shall constitute an election of remedies or impair the
availability of other remedies. The inclusion of this special set off or
recoupment provision shall not effect the availability, if any, of rights of set
off or recoupment arising at law or in equity.



9.5

Provisions of General Application. With respect to any right of indemnification
arising under this Agreement, the following provisions shall apply:



9.5.1

Procedures. The indemnified party and the indemnifying party agree to cooperate
in the defense of any third party claim or action subject to this Section 9, to
permit the cooperation and participation of the other parties in any such claim
or action, and to promptly notify the other parties of the occurrence of any
indemnified event or any material developments or amounts due respecting any
indemnification event.



 16 

 

 



9.5.2

No Implications. Neither the rights of any party to indemnification from another
party nor the obligations of any party to indemnify another party, under this
Agreement shall in any way imply or create, and each party specifically
disclaims, any responsibility whatsoever by such party for any other party’s
liabilities to any other person or entity or governmental body.

9.5.3

Settlement. No settlement of an action covered by this Section 9 shall be made
without the prior written consent of each party to this Agreement, which consent
shall not be unreasonably withheld; provided however, that anything in this
Agreement to the contrary notwithstanding, (a) if there is a reasonable
probability that a claim may materially and adversely affect an indemnifying
party other than as a result of money damages or other money payments, the
indemnifying party shall have the right, at its own cost and expense, to
compromise or settle such claim in any reasonable manner, but (b) the
indemnifying party shall not, without prior written consent of the indemnified
party, settle or compromise any claim or consent to the entry of any judgment
which does not include as an unconditional term thereof the giving by the
claimant or the plaintiff to the indemnified party a release from all liability
in respect of such claim. In any event, all parties hereto shall retain the
right to participate in the prosecution and/or defense of any such actions, and
the party prosecuting and/or defending such action shall act reasonably and in
accordance with good business judgment giving due recognition to the interests
of the other parties to this Agreement.

9.5.4

Insurance. In the event that insurance proceeds are paid to the indemnified
party respecting an event to which an indemnification right applies hereunder,
such indemnification right shall apply only to the extent that the amount of
loss, claim, or other liabilities, etc. indemnified against exceeds such
insurance proceeds actually paid to the indemnified Party; provided however,
that: (a) this Section shall not apply to the extent it conflicts with, is
prohibited by, or would invalidate, any such insurance policy; and (b)
collection of such insurance proceeds shall not be a condition precedent to
asserting or collecting such indemnification.

10.

Miscellaneous.

 

10.1

Entire Agreement. This Agreement, including the Exhibits and Schedules hereto
(which are incorporated herein by reference), embodies the entire Agreement and
understanding between the Parties hereto as to the matters herein addressed and
supersedes all prior agreements and understandings relating to the subject
matter hereof.

10.2

No Waiver. No failure to exercise, and no delay in exercising any right, power
or remedy hereunder or under any document delivered pursuant hereto shall impair
any right, power or remedy which the parties hereto may have, nor shall any such
delay be construed to be a waiver of any of such rights, powers or remedies, or
an acquiescence in any breach or default under this Agreement, nor shall any
waiver of any breach or default of any party hereunder be deemed a waiver of any
default or breach subsequently occurring.



10.3

Survival. All representations, warranties, covenants, and obligations in this
Agreement, the Schedules, the certificates delivered pursuant to this Agreement,
and any other document delivered pursuant to this Agreement will survive the
Closing. The right to indemnification, payment of Indemnity Damages, or other
remedy based on such representations, warranties, covenants, and obligations
will not be affected by any investigation conducted with respect to, or any
knowledge acquired (or capable of being acquired) by Buyer at any time, whether
before or after the execution and delivery of this Agreement or the Closing,
with respect to the accuracy or inaccuracy of or compliance with, any such
representations, warranties, covenants, or obligations. The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification, payment of Indemnity Damages, or other remedy
based on such representations, warranties, covenants, and obligations.

 



 17 

 

 

10.4

Amendment. No provision of this Agreement or any document or instrument relating
to the Agreement, may be amended, modified, supplemented, changed, waived,
discharged, or terminated, unless the parties hereto consent thereto in writing.



10.5 

Notices. All notices, requests, approvals, consents, demands and other
communication provides for or permitted hereunder shall be in writing, signed by
an authorized representative of the sender and addressed to the respective party
at the address set forth below:

  Buyer: Where Food Comes From, Inc.       202 6th Street Suite 400       Castle
Rock, CO 80104       ATTN: Dannette Henning             Copy To: NEXSEN PRUET,
PLLC       27 W. Trade Street, Suite 1550       Charlotte, NC 28202       ATTN:
Chris Kouri       ckouri@nexsenpruet.com             Seller Parties: Sow
Organic, LLC                       ATTN:               Copy To:                
      ATTN:                 Crosstek Solutions, LLC                       ATTN:
                Uptrend Techologies, Inc.                       ATTN:          
      Delta Engineering Solutions, LLC                       ATTN:            





 18 

 



 

Seth Broadfoot:

133 Kensington Drive

Florence, AL 35633  



     

Matthew F. Bell:

103 Twin Creeks Drive

Vicksburg, MS 39180

     

Lydia Henshaw

514 Madison Avenue

Covington, KY 41011

     

Brandon Orther

406 Borden Circle

San Marcos, CA 92069



A party hereto may change its respective address by notice in writing given to
the other parties to this Agreement. Any notice, request, approval, consent,
demand or other communication shall be effective upon the first to occur of the
following: (i) when delivered to the party to whom such notice, request,
approval, consent, demand or other communication is being given, or (ii) three
(3) business days after being duly deposited in the U.S. mail, certified, return
receipt requested.

10.6

Severability of Provisions. In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.



10.7

Successors and Assigns. This Agreement shall be binding upon the parties, and
their respective successors and assigns, and shall inure to the benefit of the
parties and their respective successors and permitted assigns.

10.8

Execution. This instrument may be executed in any number of counterparts and
signature pages may be separately signed and attached hereto to create a fully
executed original instrument. Signature pages may be delivered with original
signatures or by photostatic reproduction, telephonic facsimile transmission,
electronic transmission or other similar means whereby each original signature
has been reproduced, and all reproduced signatures shall be deemed “electronic
signatures” and equivalent to an original signature for all purposes. Delivery
of a signature page in any such manner shall evidence the agreement of each
submitting party to be fully bound by all terms and conditions of this
instrument when signature pages for all parties have been delivered for
attachment to this instrument

 

10.9 

Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Colorado without giving effect
to any choice of law or conflict of law provision (whether of the State of
Colorado or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Colorado.

 

10.10

Jurisdiction. The parties hereto consent to jurisdiction (regarding any disputes
arising hereunder), subject to proper service of process, in the state and
federal courts for Douglas County in the State of Colorado.



 19 

 

 

10.11

Usage. The section and paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Terms such as “hereof”, “hereunder”, “hereto”,
“herein”, and words of similar import shall refer to this Agreement in its
entirety and all references to “Articles”, “Paragraphs”, “Sections”, and similar
cross references shall refer to specified portions of this Agreement, unless the
context clearly requires otherwise. The term “including” shall also have the
same meaning as “including without limitation” and “including but not limited
to”.

10.12

Further Instruments and Acts. From time to time at a party’s request, whether at
or after Closing and without further consideration, the other party(ies) shall
execute and deliver such further instruments of conveyance, transfer and
assignment and upon reimbursement for actual reasonable out-of-pocket expenses
take such other action as the requesting party reasonably may require to more
effectively convey and transfer to the requesting party the properties to be
conveyed, transferred and assigned hereunder, and, if necessary, will assist the
requesting party in the collection or reduction to possession of such property.
In addition, each party agrees to provide reasonable access to records
respecting the Business as are requested by the other party(ies) for proper
purpose with good cause shown (subject to appropriate confidentiality agreements
to be negotiated at such time) and agree to reasonably cooperate in resolving
any matters resulting from the transactions contemplated hereby.

10.13

Assignment. This Agreement is not assignable by any party without the prior
written consent of the other party(ies) hereto, which shall not be unreasonably
withheld, except Buyer shall have the right to assign their rights under this
Agreement in whole or in part to a corporation or partnership which owns or
controls, is owned or controlled by, or is under substantially common ownership
or control with, Buyer, in which case such assignee(s) will succeed to all
rights and liabilities of the assigning Buyer hereunder, except that the
assigning Buyer shall not be relieved of liability hereunder.

10.14

Remedies. Upon any breach or other violation of this Agreement, the parties
hereto shall be entitled to exercise any and all rights and remedies contained
herein or now or hereinafter existing and available at law, in equity, by
statute, or otherwise. No right or remedy herein conferred upon a party is
intended to be exclusive of any other right or remedy contained herein, and
every such right or remedy shall be cumulative and shall be in addition to every
other right or remedy contained herein or now or hereafter existing and
available at law, in equity, by statute, or otherwise.

 

[Signature Page Attached]

 

 

 20 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Asset Purchase
Agreement to be legally binding and effective as of the date first above
written.



  BUYER:     Where Food Comes From, Inc.           By:  /s/ John Saunders    

Print Name:



John Saunders     Title: CEO

 



  SELLER PARTIES:       SELLER:       Sow Organic, LLC           By: /s/ Seth
Broadfoot     Print Name: Seth Broadfoot     Title: Manager



 



  SELLER PRINCIPALS:       Crosstek Solutions, LLC           By: /s/ Seth
Broadfoot     Print Name: Seth Broadfoot     Title: Manager



 



  Uptrend Technologies, Inc.       By: /s/ Brandon Orther     Print Name:
Brandon Orther     Title: President





 



  Delta Engineering Solutions, LLC       By: /s/ Seth Broadfoot     Print Name:
Seth Broadfoot     Title: Manager

 



 21 

 



 



  INDIVIDUAL SELLER PRINCIPALS:       /s/ Seth Broadfoot     Print Name: Seth
Broadfoot









          /s/ Matthenw Bell     Print Name: Matthenw Bell





          /s/ Lydia Henshaw     Print Name: Lydia Henshaw





          /s/ Brandon Orther     Print Name: Brandon Orther



 

 22 

 

 

TABLE OF DEFINED TERMS

 

“Accounts” – see Section 1.1.2.

 

“Accounts Receivable Adjustment Amount” – see Section 2.6(b).

 

“ADA” – see Section 6.3.

 

“Affiliates” – see Section 4.1

 

“Assets” – see Section 1.1.

 

“Assumed Contracts” – see Section 1.4.

 

“Assumed Liabilities” – see Section 2.3.

 

“Business” – see Preliminary Statement.

 

“Buyer” – see introductory paragraph.

 

“Closing” – see Section 3.1.

 

“Confidential Information” – see Section 4.1

 

“Customer Contracts” – see Section 1.1.3.

 

“Escrow Agent” – see Section 2.1.

 

“Escrow Agreement” – see Section 2.1.

 

“Escrow Stock” – see Section 2.2.

 

“Effective Time” – see Section 3.1.

 

“Excluded Assets” – see Section 1.3.

 

“Financial Statements” – see Section 6.9.

 



 

 23 

 

 

“GAAP” – see Section 2.5(a).

 

“Indemnity Damages” – see Section 9.1.

 

“Intellectual Property” – see Section 1.1.7.

 

“Inventory” – see Section 1.1.4.

 

“IRS” – see Section 6.16.

 

“Marketing Materials” – see Section 1.1.8.

 

“Operating Contracts” – see Section 1.1.6.

 

“Permits” – see Section 1.1.9.

 

“Purchase Price” – see Section 2.

 

“Seller” – see introductory paragraph.

 

“WFCF Stock Consideration” – see Section 2.2.

 

“Seller Parties” – see introductory paragraph.

 

“Seller Principals” – see introductory paragraph.

 



 24 